                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

                                         DOCKET NO.: 3:18cr82-RJC

    UNITED STATES OF AMERICA                                   )
                                                               )    CONSENT ORDER FOR
          v.                                                   )    THIRD PARTY PETITION
                                                               )
    (1) ANGELO MEJIA                                           )
          a/k/a/ “Lo”                                          )
          a/k/a/ “Los”                                         )
          a/k/a/ “Loco”                                        )


         THIS MATTER IS before the Court by consent of the United States of America and

Petitioner Whitestone Financial (“Petitioner”), through counsel, pursuant to 21 U.S.C. § 853(n)

and Fed. R. Crim. P. 32.2. The Government and Petitioner have consented to this Order as a final

adjudication and settlement of all matters with regard to the following property (“the BMW”)

identified in the Order of Forfeiture (Doc. 167):

         One Black, 2006 BMW M5, VIN # WBSNB93536B583410.

         The parties have STIPULATED AND AGREED and the COURT FINDS AS

FOLLOWS:

         1.       On or about January 29, 2015, Petitioner provided a loan in an original principal

amount of $14,158.54 advanced on behalf of Buyer Islam Osama Abdelrahman1 to “First

Quality Auto” for the purchase of the BMW. The Certificate of Title on the BMW reflects that

Petitioner is the first and only lienholder.          On November 16, 2018, Petitioner filed a Claim in a



1
  Petitioner Whitestone did not file a Petition in this judicial case but did file a Claim in a related administrative
forfeiture proceeding. The Government stipulates for purposes of Fed. R. Crim. P. 32.2 and 21 U.S.C. § 853(n)
that, even though Petitioner did not file a Petition herein, this Court may treat Petitioner as a “petitioner” under Rule
32.2 and Section 853(n) for purposes of this Consent Order and resolution of this matter.
related administrative forfeiture proceeding. In that Claim, Petitioner asserted an interest, by

virtue of the original loan, in the BMW. Petitioner asserted that it was owed a balance due in

the amount of $1,303.14.     The parties have negotiated this Consent Order to resolve that

administrative forfeiture Claim and the forfeiture of the BMW in this judicial proceeding.

        2.      The parties stipulate that Defendant has or had possessory interest in the BMW

that is subject to forfeiture under the applicable statute, except that Petitioner’s interest is

recognized as identified herein. Any violations of applicable criminal statutes involving the

BMW occurred without the knowledge and consent of Petitioner.

        3.      The Government agrees to, upon sale of the BMW, pay $1720.06 plus $0.7676

per diem after January 31, 2020 out of the net sale proceeds to Petitioner.      The Government also

agrees to pay $1,000.00 in secured attorneys’ fees incurred by Petitioner to-date out of the net

sale proceeds. For purposes of this Consent Order, “net sale proceeds” shall include all proceeds

remaining after the Government has paid all costs of making a key and the sale of the BMW.         In

no case shall the payment to Petitioner exceed the net sale proceeds of the BMW. Petitioner

consents to final forfeiture of the BMW and agrees to execute all necessary paperwork in order

to facilitate an expedited sale of the BMW upon issuance by this Court, if this Court deems such

order appropriate, of a final order of forfeiture.

        4.      This Consent Order shall be in full settlement and satisfaction of all claims

by Petitioner to the Property, all claims between Petitioner and the Government arising

from any loan or note, the indebtedness for which is secured by the BMW, and all claims

against the United States resulting from the incidents or circumstances giving rise to this

case.


                                                     2
       5.       The Government and Petitioner waive any rights to further litigate

between each other in this forfeiture action to the BMW and agree that this Consent

Order for Third Party Claim shall be in full settlement and satisfaction of all claims

between Petitioner and the Government in this action to the BMW and all claims between

Petitioner and the Government resulting from the incidents or circumstances giving rise

to the forfeiture of the BMW.

       6.       Unless specifically directed by an order of the Court, Petitioner shall be

excused and relieved from further participation in this action.

       IT IS THEREFORE ORDERED THAT:

       1.       Based upon the stipulations of the parties herein that Petitioner satisfies

                one or more prongs of 21 U.S.C. § 853(n), this Court hereby grants the

                Claim and orders the Government to, upon sale of the BMW, pay

                approximately $1,720.06 in net sale proceeds plus $.07676 per diem after

                January 31, 2020 and secured attorneys’ fees in the amount of $1,000.00

                defined herein to Petitioner.

       2.       Except as provided herein, each party shall be responsible for its own

                costs and attorney’s fees.

 Signed: February 27, 2020




                                                  3
ON MOTION OF AND BY CONSENT OF THE PARTIES:

R. ANDREW MURRAY
UNITED STATES ATTORNEY

/s/ Benjamin Bain-Creed________________       Dated: February 21, 2020
Benjamin Bain-Creed
Assistant United States Attorney
FL Bar 21436

PETITIONER WHITESTONE FINANCIAL

/s/ Jewel A. Farlow ________________          Dated: February 20, 2020
Jewel A. Farlow
Attorney for Whitestone Financial
NCSB No. 15849




                                          4
